Citation Nr: 0935199	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for left shoulder impingement syndrome, 
postoperative, with acromioclavicular degenerative changes.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound to the left thigh 
with injuries to Muscle Group XIV 

3.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis.

4.  Entitlement to a disability rating in excess of 10 
percent for scars of the left thigh resulting from a gunshot 
wound.

5.  Whether the February 21, 1986, rating decision that 
awarded the Veteran service connection with an initial 
noncompensable rating for a shell fragment wound with 
scarring of the right distal leg and ankle and that awarded 
the Veteran service connection with an initial noncompensable 
rating for a shell fragment wound scar of the left knee 
contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran's case was previously before the Board in 
November 2005 and January 2009.  In November 2005, the Board 
remanded the case for additional development, to include 
development involving the issue of entitlement to service 
connection for phlebitis, claimed as secondary to gunshot 
wounds to the lower extremities.  The Veteran was granted 
service connection for phlebitis for the left lower extremity 
and the right lower extremity by way of a rating decision 
dated in October 2007.  The Veteran was provided notice of 
the rating action in February 2008.  In January 2009, the 
Board remanded the case to afford the Veteran a travel board 
hearing.

In June 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  On June 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeal of the issue of 
entitlement to a disability rating in excess of 40 percent 
for left shoulder impingement syndrome, postoperative, with 
acromioclavicular degenerative changes was requested.

2.  On June 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeal of the issue of 
entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the left thigh, with 
injuries to Muscle Group XIV was requested.

3.  On June 11, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of the appeal of the issue of 
entitlement to a disability rating in excess of 10 percent 
for scars of the left knee resulting from a gunshot wound was 
requested.  The Board construed the characterization of this 
issue as error and determined that the Veteran was requesting 
that the issue of entitlement to a disability rating in 
excess of 10 percent for scars of the left thigh resulting 
from a gunshot wound be withdrawn.

4.  The Veteran's left knee degenerative joint disease has 
been manifested during the entire appeal period by x-ray 
evidence of arthritis, but not manifested by range of motion 
limited to 45 degrees of flexion or 10 degrees of extension, 
by objective findings of recurrent subluxation or lateral 
instability, or by additional functional loss due to pain.

5.  There was no CUE in the rating decision dated February 
21, 1986, in failing to grant a compensable evaluation for 
scarring from a shell fragment wound of the right distal leg 
and ankle as the scars were not noted to be tender, painful, 
poorly nourished or ulcerated, and did not result in 
limitation of leg or ankle motion; and there is no indication 
that the facts were incorrect or that the law and regulations 
were incorrectly applied.
  
6.  There was no CUE in the rating decision dated February 
21, 1986, in failing to grant a compensable evaluation for a 
shell fragment wound scar of the left knee as the scar was 
not noted to be tender, painful, poorly nourished or 
ulcerated, and did not result in limitation of leg motion; 
and there is no indication that the facts were incorrect or 
that the law and regulations were incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to a disability 
rating in excess of 40 percent for left shoulder impingement 
syndrome, postoperative, with acromioclavicular degenerative 
changes have been met. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to a disability 
rating in excess of 30 percent for residuals of a gunshot 
wound to the left thigh with injuries to Muscle Group XIV 
have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

3.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the issue of entitlement to a disability 
rating in excess of 10 percent for scars of the left thigh 
resulting from a gunshot wound have been met. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left knee degenerative joint disease have 
not been met. 38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2008).  

5.  The February 21, 1986, rating decision's failure to grant 
a compensable evaluation for scarring from a shell fragment 
wound of the right distal leg and ankle was not clear and 
unmistakable error. 38 C.F.R. § 3.105(a) (2008).

6.  The February 21, 1986, rating decision's failure to grant 
a compensable evaluation for a shell fragment wound scar of 
the left knee was not clear and unmistakable error. 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, in order to satisfy the 
duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

In this case, the Board notes that the increased rating issue 
on appeal arises from a notice of disagreement as to the 
initial rating assigned to the Veteran's left knee arthritis, 
and as such, represent a "downstream" issue as referenced 
in VAOPGCPREC 8-2003 (December 22, 2003), summary published 
at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claims for a separate compensable 
rating for left knee arthritis in May 2006, and as such, the 
rating assignment issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).

The Board acknowledges the specific requirements for VCAA 
notices in increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Board determines that 
these requirements do not apply to initial rating claims, 
such as the one now before the Board.  Initially, the Board 
notes that Vazquez-Flores was an appeal of an increased 
rating claim, not an initial rating claim.  More importantly, 
the Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claim on appeal have been met.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in July 2004 and May 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473. The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was also accorded VA examinations in November 
1985, December 1999, June 2000, August 2000, August 2001, 
February 2003, and August 2006.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected left knee arthritis since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The August 2006 VA examination 
report is thorough and supported by private and VA treatment 
records.  The examinations in this case are adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the claims of CUE in the February 1986 rating 
decision, the Board may proceed with the issue on appeal at 
this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that, in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  That court has also held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).
  
Withdrawn Issues

At the June 2009 travel board hearing, the Veteran requested 
that the issues of entitlement to an increased rating for 
left shoulder impingement syndrome, an increased rating for 
residuals of a gunshot wound to the left thigh, and increased 
rating for scar, shell fragment wound left knee, be 
withdrawn.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

With respect to entitlement to an increased rating for scar, 
shell fragment wound left knee, the Board notes that this 
issue is not on appeal.  The issue relating to a scar which 
is on appeal is entitlement to an increased rating for scars 
of the left thigh.  As the Veterans Law Judge acknowledged, 
and the Veteran confirmed, that the only issues remaining on 
appeal are entitlement to a disability evaluation in excess 
of 10 percent for left knee arthritis, and the assertions of 
CUE in a February 21, 1986 decision, although incorrectly 
identified, the Board finds the Veteran wished to withdraw 
the issue of entitlement to a disability rating in excess of 
10 percent for scars of the left thigh.  Thus, the issues of 
entitlement to a disability rating in excess of 40 percent 
for left shoulder impingement syndrome, postoperative, with 
acromioclavicular degenerative changes, entitlement to a 
disability rating in excess of 30 percent for residuals of a 
gunshot wound to the left thigh, with injuries to Muscle 
Group XIV, and entitlement to a disability rating in excess 
of 10 percent for scars of the left thigh resulting from a 
gunshot wound are dismissed.



Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of a separate 10 
percent evaluation for degenerative joint disease of the left 
knee.  As such, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left knee arthritis is evaluated at 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  Under Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2008).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003 (2008).

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008). 

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2008).

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees; a 20 percent 
disability rating is assigned for extension limited to 15 
degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

At the November 1985 VA examination, the Veteran's left knee 
flexed and extended completely with 140 degrees of flexion, 
there was no impairment of the knee noted, and there was no 
instability although the VA examiner noted that the Veteran 
spoke of the knee giving away.  The examiner indicated that 
McMurray test for meniscus injury or lateral collateral 
ligament injury were negative on physical examination and 
stated that there did not seem to be any difficulty with 
respect to the bones.

The Veteran presented in July 1998 with complaints of left 
knee pain.  Physical examination showed old scar lateral 
surface of the left knee.  Knee was noted to be stable with 
fair range of motion, and the medical provider noted, 
"[T]hink any limitation flexion due to fat legs".  In 
November 2000, left knee extension was zero degrees and 
flexion was 90 degrees.

At the December 1999 VA examination, the Veteran reported 
pain and swelling but no redness or heat.  He also reported 
morning stiffness and a lot of pain and flare-ups depending 
on activity and weather.  The Veteran reported taking 
naproxen for arthritis pain and using a crutch to help him 
walk.  The Veteran stated that the left knee frequently gave 
way on him if the position was peculiar or the terrain 
uneven.  Physical examination revealed that the Veteran was 
extremely obese.  None of his joints were hot or swollen or 
showed any effusion but the examiner noted that it was 
extremely difficult to tell due to the amount of fat on the 
joints.  Range of left knee motion was zero to 95 degrees of 
flexion and full extension.  Collateral and cruciate 
ligaments were normal but the examiner was unable to do a 
McMurray test.  X-rays of the left knee showed multiple 
metallic fragments resembling shrapnel predominantly in the 
lateral soft tissues in the knee region and proximal calf and 
moderate degenerative changes of the patellofemoral 
compartment.  
The examiner diagnosed traumatic and osteoarthritis of 
multiple joints including both knees.

At the June 2000 VA examination, the Veteran complained of 
left knee pain with severity of 3/10 on the pain scale.  The 
Veteran stated that his left knee locks and gives away, and 
that he uses a cane to walk.  Physical examination revealed 
that the Veteran's entire left leg was very edematous due to 
his obesity and immobility.  There was apprehension and 
guarding with range of motion of the left knee.  The examiner 
referred back to the examination done in December 199 for the 
left knee range of motion.  There was not significant muscle 
loss in this area of the knee and tendon damage was not 
noted.  The examiner stated that the Veteran did have some 
functional limitations particularly due to the gunshot wound 
in his left knee but noted that it was difficult to evaluate 
to what degrees this is related to the gunshot would and what 
degree was related to the Veteran's obesity.

At the August 2000 VA examination, the Veteran complained of 
pain, swelling, locking, and instability.  The examiner noted 
that the Veteran used a cane as he walked into the 
examination.  Physical examination revealed that the Veteran 
had difficulty rising and sitting down in a chair due to his 
obesity.  

A November 2000 VA outpatient treatment records notes both 
knees nontender, stable, and flexion to 110 to 120 degrees.  

At the August 2001 VA examination, the Veteran complained of 
increased pain the left knee with severity of 10/10 on the 
pain scale and giving way.  Physical examination revealed no 
obvious deformity.  Swelling was difficult to assess due to 
the Veteran's obesity.  Anterior, posterior drawer sign and 
McMurray were not possible.  Palpation of the patella 
revealed diffuse tenderness.  There was very mild crepitance 
with range of motion maneuvers.  The examiner diagnosed minor 
degenerative joint disease, knees bilaterally and noted no 
change in knee since 1999 x-ray.  

At the February 2003 VA scar examination, the Veteran walked 
into the examination room with a cane.  An April 20, 2004, 
private medical record notes that the Veteran presented for 
evaluation of his left knee with worsening symptoms over the 
last several months.  The Veteran denied giving way or 
locking, but reported pain with ambulation.  Physical 
examination revealed that the Veteran walked with antalgic 
limp on the left.  The left knee demonstrated diffuse 
tenderness throughout the knee, relatively good range of 
motion, and no effusion.  The Veteran's left knee was stable 
in all planes.  X-rays of the left knee showed evidence of 
acute bony injury and some degenerative arthritic changes.  
Impression was posttraumatic degenerative arthritis left knee 
secondary to gunshot wound in the left leg.

At the August 2006 VA examination, the Veteran reported that 
he was unable to stand for more than a few minutes and unable 
to walk more than a few yards.  The Veteran also reported 
pain, stiffness, and swelling of the left knee.  Physical 
examination demonstrated flexion from 10 to 90 degrees with 
pain beginning at 10 degrees and ending at 90 degrees.  There 
was effusion and painful movement with no grinding, no 
instability, and no patellar or meniscus abnormality.  There 
was also no additional limitation of motion on repetitive 
use.  Diagnosis was degenerative joint disease of the left 
knee.

At the June 2009 travel board hearing, the Veteran testified 
that left knee symptoms include pain with severity of 10/10 
on the pain scale, weakness, and swelling.  The Veteran also 
testified that his knee had given out o him when going from a 
standing to a sitting position and that his last fall was 
sometime in March/April 2008.  The Veteran stated that he was 
attending physical therapy but had not been since he moved.  
The Veteran testified that he had not been issued a knee 
brace because the size he would need was not available.     

Based on the evidence of record, the Board finds that the 
Veteran's left knee degenerative joint disease during the 
entire period and has been accurately evaluated.  The 
Veteran's range of motion has not been shown to be limited to 
45 degrees of flexion or 10 degrees of extension, and there 
have been no objective findings of recurrent subluxation or 
lateral instability.  As such, even a compensable rating is 
not warranted under Diagnostic Code 5257, 5260, or 5261 
anytime during the appeal period for the left knee.  

In addition, with the findings of arthritis and some 
limitation of motion, functional loss must be considered.  
However, even taking into account the notations of knee pain, 
the Board finds that the evidence is insufficient to show 
that the loss of motion in the left knee more nearly 
approximates the criteria for a 20 percent rating for the 
left knee under either Diagnostic Code 5260 or Diagnostic 
Code 5261, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  There was also no additional limitation of motion 
noted on repetitive use at the August 2006 VA examination.

The Board has considered the Veteran's numerous complaints of 
his knees locking and giving way, but the competent evidence, 
as set forth above, is against a finding of recurrent 
subluxation or instability.  Therefore, a preponderance of 
the evidence is against an additional rating pursuant to 
Diagnostic Code 5257.

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
knee arthritis presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 

CUE

Historically, the Veteran filed his original claim for 
compensation on October 4, 1985 which included shrapnel wound 
left knee and gunshot wound right ankle.  

At the VA examination conducted on November 21, 1985, 
physical examination revealed confluent irregular scars over 
the left knee on the lateral aspect, actually several of them 
that were all well healed.  The Veteran had a scar on the 
anterior lateral aspect just above the ankle about an inch 
and a half on the right representing a shrapnel injury.  

The examiner stated, "The Veteran walks with a normal walk 
and a normal posture.  He disrobes easily.  He performs the 
functional maneuvers well but he seems to be in excellent 
physical condition.  He does the deep knee bending, walks on 
his toes and the insides and outsides of his feet.  He runs 
in place, he hops on one foot and then the other normal.  
Checks for various difficulties in the lower extremities 
reveal some tenderness and of course the muscle mass loss in 
the left thigh.  Other than that I could not really find any 
limitation in range of motion.  For example the knees flexed 
and extended completely.  There was no impairments of either 
knee noted in that respect.  There was no instability yet 
when he spoke of the knee giving away I expected to find 
possibly McMurray test for meniscus injury or possibly 
lateral collateral ligament injury but I could not find that 
as far as the physical exam was concerned. ... On the ankle 
plantar flexion, dorsifle[x]ion, inversion and eversion were 
the same on the right as they were on the left.  He had 
approximately 45 degrees of plantar flexion and about 10 to 
15 degrees of dorsifle[x]ion, a little under what the manual 
would say but generally speaking fairly normal.  On the knees 
he had at least 140 degrees of flexion.  There did not seem 
to be any difficulty with respect to the bones there.  I 
could not palpate any foreign bodies. ...  

X-rays were ordered for the left ankle and left knee.  
Diagnosis included history of gunshot wound injury right 
ankle, now healed with symptomatic residuals.  RMFB.  History 
of shell fragment wound left knee, now healed.  RMFB.  The 
examiner noted in the addendum that in spite of the fact that 
there did not seem to be limitation in range of motion to any 
appreciable degree except in the shoulders and things of that 
nature, the Veteran's injuries were relatively severe.  The 
examiner noted that it seemed likely that the Veteran was 
probably having a considerable amount of symptomatic 
residuals just from that standpoint alone.
  
A February 21, 1986, rating decision granted service 
connection for, inter alia, scar, shell fragment wound, right 
distal leg; scar, shell fragment wound and arthritis, left 
knee; and assigned noncompensable evaluations effective from 
October 3, 1985, the day after the Veteran's discharge from 
service.

In May 2000, the RO received a letter from the Veteran which 
stated, "I contend that a clear and unmistakable error was 
made during my initial examination.  Specifically, the 
language used in the doctor's diagnosis misled the rater as 
to the nature and severity of my injuries ..."  The Veteran 
stated that the 15 scars on the outside portion of his left 
knee (arthritic) coupled with the presence of multiple 
foreign bodies showed significant damage and that the 
presence of the foreign bodies and the obligatory short 
missile track should have been considered under 38 C.F.R. 
§ 4.59 and the accompanying circulatory damage as evidenced 
by the swelling of the lower limb should also have been 
considered under 38 C.F.R. § 4.62 and Diagnostic Code 7121.  
The Veteran also stated that the scar on the outside of the 
right ankle should also have been considered under 
38 U.S.C.A. § 4.45.

By rating decision dated July 3, 2000, the RO, inter alia, 
increased the Veteran's scar, shell fragment wound right 
distal leg and ankle to 10 percent and scar, left knee to 10 
percent, effective from November 9, 1999.

In June 2001, the RO received the Veteran's allegations of 
CUE in the February 21, 1986, rating decision by failing to 
assign a compensable evaluation to, inter alia, left knee and 
right ankle and by failing to take into account the proximate 
results and secondary conditions associated with those 
injuries.  

In a December 12, 2001, rating decision, the RO found that 
CUE did not exist in the February 21, 1986 for not granting a 
compensable evaluation for scar, shell fragment wound, right 
distal left leg and ankle and for not granting a compensable 
evaluation for scar, shell fragment wound, left knee.  In his 
notice of disagreement dated in June 2002, the Veteran noted 
that the September 21, 1986 was flawed by CUE and that the 
2000 decision was also flawed in that it only partially 
corrected the initial error.  The Veteran indicated that the 
1986 decision should have, inter alia, considered the 
proximate results and secondary conditions arising from the 
arthritic knees and established service connection for 
phlebitis with a 30 percent disability rating and should have 
assigned a higher rating than zero to the injuries in both 
the right ankle and left knee.  

In addition, in a June 2002 letter to the Subcommittee on 
Oversight and Investigations of the House Veterans Affairs 
Committee from Congressman Wamp, he notes that the Veteran 
alleged that the March 2000 decision was in error because 
both decisions failed to assign the appropriate rating to the 
injuries described by the examining physician and that the 
November 2001 decision was flawed because it was not derived 
from his June 25, 2001, request to revise the original 
decision.

In July 2006, the RO received the Veteran's statements 
regarding issues on appeal.  In pertinent part, the Veteran 
stated that the February 21, 1986, decision did not address 
the shell fragment wound scarring of the right distal leg and 
ankle described by the examining official but lumped all of 
his scars and injuries together as "scars" and assigned a 
zero disability rating.  The Veteran stated that the rating 
official ignored the x-ray findings of multiple foreign 
bodies indicating intramuscular trauma and explosive effect 
of a missile and that this combined with the doctor's 
statement describing the scar on one side of the ankle while 
the x-rays showed the foreign objects (shrapnel) deep within 
the ankle, almost on the other side should indicate moderate 
to severe muscular damage and internal scarring.  In 
addition, the Veteran stated that the February 21, 1986, 
decision did not address the shell fragment wound scar of the 
left knee described by the examining official but lumped all 
of his scars and injuries together as "scars" and assigned 
a zero disability rating.  The Veteran also said that he 
believed particular attention should be paid to the examining 
physician's addendum in which he stated, "... this man's 
injuries were relatively severe.  It seems likely that he was 
having a considerable amount of symptomatic residuals just 
from that standpoint alone."

In an October 2007 rating decision, the AMC granted service 
connection for phlebitis of both lower extremities and 
assigned a 60 percent rating for the left and 40 percent 
rating for the right effective August 8, 2000.  

In an October 15, 2007, Statement of the Case (SSOC), the AMC 
found that the February 21, 1986 and July 3, 2000, rating 
decisions contained CUE as they failed to establish a 
separate compensable evaluation for muscle injury right 
distal leg/ankle based on retained foreign bodies identified 
by x-ray and noted that a 10 percent evaluation should have 
been assigned pursuant to 38 C.F.R. § 4.73, Diagnostic Code 
5311 for residual of muscle injury right distal leg and 
ankle.  In addition, the AMC found that the February 21, 1986 
and July 3, 2000, rating decisions contained CUE as they 
failed to establish a separate compensable evaluation for 
degenerative arthritis of the left knee based on painful 
motion identified by VA examination and noted that a 10 
percent evaluation should have been assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010 for residual of 
degenerative arthritis left knee.  The AMC, however, did not 
find CUE with respect to a compensable ratings for scars on 
the right distal leg/ankle and left knee under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In June 2009, the Veteran testified at a travel board 
hearing.  With respect to the CUE claims, the Veteran 
testified that on his retirement examination, each scar was 
documented individually and then the rating specialist lumped 
them together as scars with a noncompensable rating.  The 
Veteran testified that subsequently the RO finally assigned a 
compensable rating for these injuries but the ratings should 
be back to the 1986 decision.  Specifically, the Veteran 
testified that a particular scar of the left knee was rated 
and it went back to 1999.  The Veteran testified that that he 
has been trying to get the same things solved as he tried to 
get solved back in 1985 which are the injuries to the legs 
and then the scars.  At the hearing, the Veteran submitted a 
statement.  He stated that the February 1986 rating decision 
contained CUE as the rater ignored information found on the 
x-rays, ignored both the doctor's description of the injuries 
and the addendum.  The rater then lumped all the injuries 
together and called them "scars."  The Veteran stated that 
he believed a review of the first physical will reveal severe 
injuries including a deep penetrating wound to the left knee 
and a deep penetrating wound to the right ankle.

Despite the numerous claims of CUE in the February 21, 1986, 
and March 27, 2000, rating decisions that have been raised by 
the Veteran over the years, the only two claims of CUE which 
are on appeal are with respect to the initial noncompensable 
ratings assigned for the Veteran's scarring of his right 
distal leg and ankle and the scar of his left knee.  The 
Veteran contends that the current 10 percent rating that was 
assigned by a July 2000 rating decision for these scars 
effective November 9, 1999 should have been effective the day 
after his discharge from service. 

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of clear CUE.  Where 
evidence establishes such error, the prior rating decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003).  To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error.  Id. at 44.  Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  

Concerning the scarring, for rating purposes, superficial 
scars, other than disfiguring scars of the head, face, and 
neck and burn scars, could be evaluated as 10 percent 
disabling if they were poorly nourished, with repeated 
ulceration under Diagnostic Code 7803, or if they were tender 
and painful on objective demonstration under Diagnostic Code 
7804.  Under Diagnostic Code 7805, scars could also have been 
evaluated based on limitation of the part affected.  See 38 
C.F.R. § 4.118 (1985).

The February 21, 1986, rating decision did not assign a 
compensable evaluation for scarring due to shell fragment 
wound of the right distal leg and ankle or for the left knee.  
However, at the time of the February 21, 1986, the medical 
evidence of record did not describe any of the Veteran's 
scars as tender, painful, poorly nourished or ulcerated.  In 
addition, although the VA examiner noted that the Veteran's 
ankle motion was "a little under what the manual would say 
but generally speaking fairly normal", the medical evidence 
did not show limitation of motion of the Veteran's right leg 
or ankle or left knee due to the scarring.  

Thus, noncompensable ratings for the scarring due to shell 
fragment wound of the right distal leg and ankle and for the 
left knee were reasonable interpretations of the evidence.  
In this regard, while the examination report did not 
demonstrate an absence of tenderness or pain, the regulation 
specifically required objective demonstration of tenderness 
or pain or that the scar was poorly nourished or ulcerated, 
and such was not indicated.  

To the extent the Veteran takes exception with how the 
February 21, 1986, rating decision "lumped all the scars 
together," the Board notes that it is not the number of 
scars but the residual disability from the scars which 
determine the disability evaluation under 38 C.F.R. § 4.118.  
There is no evidence that the facts were incorrect or that 
the law and regulations were misapplied.  Even assuming for 
the sake of argument that the facts were misinterpreted, CUE 
can not be a mere misinterpretation of fact.  Oppenheimer v 
Derwinski, 1 Vet. App. 370, 372 (1991).

In view of the evidence then of record, the RO's failure to 
grant a compensable rating was supportable.  Hence, there was 
no CUE in the February 21, 1986, rating decision, and an 
earlier effective date for a compensable rating for scars of 
the right distal leg and ankle and left knee is denied. 38 
U.S.C.A. § 5109A.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for left shoulder impingement syndrome, postoperative, with 
acromioclavicular degenerative changes, is dismissed.

Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound to the left thigh with 
injuries to Muscle Group XIV is dismissed. 

Entitlement to a disability rating in excess of 10 percent 
for scars of the left thigh resulting from a gunshot wound is 
dismissed.

Entitlement to a disability rating in excess of 10 percent 
for left knee arthritis is denied.

A February 21, 1986, rating decision was not clearly and 
unmistakably erroneous in failing to grant a compensable 
rating for scar, shell fragment wound, right distal leg and 
ankle, and an effective date earlier than November 9, 1999, 
for the grant of the separate 10 percent rating is denied.

A February 21, 1986, rating decision was not clearly and 
unmistakably erroneous in failing to grant a compensable 
rating for scar, shell fragment wound, left knee, and an 
effective date earlier than November 9, 1999, for the grant 
of the separate 10 percent rating is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


